 162DECISIONS OF NATIONALLABOR RELATIONS BOARDfor a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 25, in writing, within 20 days fromthe receipt of this Decision, as to what steps the Respondent has taken to complyherewith.2626 If this Recommended Order is adopted by the Board,this provision shall be modifiedto read."Notifysaid Regional Director,in writing,within 10 days from the date of thisOrder, as to what steps Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Local 135, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, or in anyother labor organization of our employees, or discourage our employees fromengaging in concerted activities for their mutual aid or protection, by discriminat-ing in regard to hire, tenure of employment, or any term or condition of employ-ment of any of our employeesWE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to join or assist theaforesaid union or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL make the employees listed below whole for any loss of pay sufferedas a result of the discrimination against them.Charles BelcherJames B. GrosswilerRobert BryanRichard McIntireAnthony DeBonisLawrence ShanksBobby DixonAlvin M. WalkerCharles FreemanRobert WhelchelHI-WAY DISPATCH, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614 ISTACenter, 150 West Market Street, Indianapolis, Indiana, Telephone No. Melrose 3-8921, if they have any question concerning this notice or compliance with itsprovisions.Carlson Furniture Industries,Inc.andUnited Furniture Work-ers of AmericaandLocal 886 of the International Union, Con-federated IndustrialWorkers of America, Party in Interest.Case No. 21-CA-5996. June 21, 1965DECISION AND ORDEROn February 24, 1965, Trial Examiner William E. Spencer issuedhis Decision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices and153 NLRB No. 24. CARLSON FURNITURE INDUSTRIES, INC.163recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that Respondent had not engagedin certain other unfair labor practices as alleged in the complaint.Thereafter, Respondent and the General Counsel filed exceptions tothe Decision and supporting briefs.'.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Decision,the exceptions, the briefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the additions herein set forth.The relevant facts as found by the Trial Examiner and as establishedin the record show that :On May 11, 1964, Respondent was operating its plant in the town ofGardena, California.On that date Nick Nardi, a Local 886 represent-ative, appeared at the plant and had a conversation with several ofRespondent's officials, including President Chupack, General ManagerRose, and Plant Manager Neuberg. The latter then spoke to employeeMcCurtis and advised him that a union representative was going tovisit the plant later in the day.Neuberg directed McCurtis to informthe other employees that they were free to speak to the union represent-ative and that they should not fear company retaliation.Neubergalso indicated that the employees would benefit from representation.Later in the day Nardi approached McCurtis and with the help ofMcCurtis and Carter obtained authorization cards from all or almostall of the other employees.Nardi then demanded recognition, whichwas granted on May 12 after a cross-check of cards. On May 13 theparties met for their first bargaining session.On May 14 they met a,second time and reached agreement on a contract, giving the employees-a 10-cent-per-hour wage increase, effective on May 18.Nardi andAnthony Doria, the president of Local 886, then met with the employ-ees to explain the contract to them, and the employees ratified theagreement.On May 21 the contract was executed.On June 1 Respondent moved its plant from the Gardena locationto the town of Huntington Park. The new plant was located next toanother furniture manufacturer whose employees were representedby the United Furniture Workers, AFL-CIO.As a result of con-tacts by Respondent's employees with these employees, there developed1Local886, the party in interest herein,filed a brief in support of the Trial Examiner'sDecision. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDwidespread dissatisfaction among the former with Local 886.OliJune 5 McCurtis had a meeting of most of the Carlson employees at hishome, where they were addressed by a representative of United and allemployees at the meeting signed United authorization cards.On June 8 McCurtis called Nardi and asked him to come to the plant.The employees held a meeting at lunch break with Nardi present andtold Nardi that they did not want Local 886 to continue to representthem.Supervisor Jeanes observed the meeting and questionedemployee Turner about it. Turner told Jeanes that the employees didnot want to be represented by Local 886 and that they believed theycould get abetter union.Later in the day Rose interrogated McCurtisabout the meeting, and McCurtis stated that the employees did notwish to be represented by Local 886.Rore replied that the Companywould withdraw the wage increase, and threatened that if Local 886,wererepudiated McCurtis and other employees would be discharged.According to Chupack, Rose informed him of the employees' dis-satisfactionwith Local 886 either the evening of June 8 or the morningof June 9 (other testimony fixes the date as June 9).When Chupackreceived this news he said :"All right, the hell with it.Take back the raise."He [Rose] said,"You can't do that.You have a contract." I said, "Take it backand Iwill slug it out with them later."Nardi, in the interim, had reported to Doria concerning the employees'repudiation of Local 886.On the morning of June 9, about the sametime that Chupack had withdrawn the wage increase, Doria calledRose in regardto the employees' actions of June 8, and, apparently, asthe Trial Examiner found, Doria advisedRosethat Local 886 was with-drawing itsrepresentationalclaims.Following this conversation,Doria sent Respondent the following telegram :This confirms our telephone conversation of this morning thaton basisof majority vote among employees in plant opposed withgoingfurther with the union we are hereby advising you thatunion has no further interest in and in no manner representsemployeesin your plant.Anthony Doria President International Union ConfederatedIndustrialWorkers of America.Subsequently, Doria learned that United was interested in organiz-ing the Carlson employees.He then attempted to revoke his earliercommunicationto Respondent and reassert Local 886's claims as theemployees'bargaining representative.'2 At the hearing Respondent and Local 886 attempted to make much of Rose's testimonythat prior to receiving Doria's telegram,Nardi delivered a letter to Respondent repudiatingthe telegram.7e find Rose's testimony in this respect contradictory and inherently im- CARLSON FURNITURE INDUSTRIES, INC.165About 12:15 p.m. on June 9, Respondent discharged1McCurtisandCarter allegedly for cause.Based upon the evidence as summarized above, the Trial Examinerfound that Respondent violated Section 8(a) (1) of the Act by threat-ening employees that Respondent would withdraw a recently granted10-cent-per-hour wage increase if the employees persisted in theirefforts to repudiate Local 886; by actually withdrawing such increasewhen the employees continued to protest against Local 886; and bythreatening employees with discharge for opposing Local 886.TheTrial Examiner also found that Respondent violated Section 8 (a) (3)and (1) of the Act by discharging employees McCurtis and Carterbecause of their efforts to depose Local 886 as the bargaining represent-ative "and discourage any attempts [by the employees] to shift alle-giance to another labor organization."The Trial Examiner did notfind, however, that Respondent violated Section 8(a) (2) and (3), asalleged in the complaint, by recognizing Local 886 and by entering intoand enforcing a collective-bargaining agreement with Local 886 con-taining a union-security provision.We agree with the Trial Examiner's findings that Respondent vio-lated Section 8(a) (1) and (3) of the Act.We also agree with theTrial Examiner that Respondent did not violate Section 8(a) (2) ofthe Act when it initially recognized Local 886.However, we find in thelight of the events that occurred on June 9, 1964, and thereafter thatRespondent violated Section 8(a) (2) and (3) as alleged in the com-plaint and as set forth below.There can be little doubt that after June 1, when Respondent movedits plant to Huntington Park, Local 886's status as the bargaining rep-resentative became a source of trouble for Respondent.Thus, the rec-ord shows that the employees quickly became dissatisfied with Local886 and by June 5 a majority of the employees had signed Unitedauthorization cards.While Respondent apparently did not know atthat time that the employees signed United authorization cards,Respondent was aware of employee unrest, and Rose's testimony estab-lishes that Respondent attributed a sharp decline in production to theemployees' manifest discontent with Local 886.Moreover, Rose's con-cern with the decrease in production and his anger over the employees'activities in connection with Local 886, prompted him to state onplausible.We also find that Rose's and Doria's claim that they did not discuss the Union'swithdrawal as the employees'representative during their first telephone conversation onthemorning of June 9,inconsistent with the plain language of the telegram itself andinherently implausibleIn any event, we find that the parties abrogated the existingcollective-bargaining agreement and that Local 886, with Respondent's consent or acqui-esence, withdrew as the employees' representative during a telephone conversation betweenDoria and Rose on the morning of June 9, as well as by Respondent's conduct of thesame date(described below) In considering the contract nullified and "taking back" the10-cent raise,and the telegram serves as evidence confirming the parties'agreement inthis respect. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDJune 8, that but for the contract with Local 886 Respondent would re-duce wages and discharge unwanted employees.Therefore, whenChupack, obviously aware of the decline in production, learned fromRose, on June 9, that the employees wished to terminate the relation-ship with Local 886, he quickly seized the opportunity.He told Rose,"All right, the hell with it.Take back the raise.3 . . . If we don'thave a union then we will revert to our prior wage scale." Chupackthen instructed the bookkeeper to reduce the employees' wages tothe precontract rate.When Doria spoke to Rose thereafter and informed him that Local886 was abandoning all claims to represent the employees, the inferenceis inescapable in light of the foregoing that Respondent agreed to oracquiesced in that decision.We find, therefore, that Respondent andLocal 886 by mutual consent abrogated the existing collective-bargain-ing contract, and terminated Local 886's representative status on themorning of June 9. Although Local 886 subsequently demanded thatRespondent restore the wage increase and live up to the contract,Respondent admittedly disregarded these demands.However, whenon June 10 Respondent was informed by United that it represented amajority of the employees and demanded recognition, Chupack com-plied with Local 886's request.Thus, it is apparent that Respondentresumed its relationship with Local 886 only in order to foreclose theemployees' selection of another bargaining representative.Rose latertold the employees that McCurtis, who had been discharged the previ-ous day, had caused all of the unrest by bringing another union intothe shop, then moved to quell any further unrest by telling the employ-ees that those who were unwilling to accept Local 886 as the bargainingrepresentative were to punch out and leave.As Respondent and Local 886 had, on June 9, agreed to and did ter-minate their collective-bargaining relationship and abrogate the exist-ing agreement, in light of Respondent's admitted knowledge that as ofJune 9 Local 886 did not represent a majority of the employees, and inlight of Respondent's unlawful efforts on June 9 and 10 to coerce andrestrain the employees in their selection of a bargaining representative,we find that Respondent violated Section 8 (a) (2) of the Act by honor-ing Local 886's demand for recognition on June 10.We further findthat Respondent violated Section 8(a) (2) and (3) of the Act by rein-stituting, on June 10, the collective-bargaining agreement containinga union-security clause, and by thereafter enforcing and maintainingsuch collective-bargaining agreement.9When Rose attempted to caution Chupack about reducing the employees' wagesin lightof the contract with Local 886, Chupack disregarded the warning saying, "Take it backand I will slug it out with them later." CARLSON FURNITURE INDUSTRIES, INC.THE REMEDY167Having found in agreement with the Trial Examiner that theRespondent has engaged in and is engaging in certain unfair laborpractices,we shall order that it cease and desist therefrom and take cer-tain affirmative action which we deem necessary to effectuate the poli-cies of the Act.Having further found that the Respondent has violated Section8 (a) (2) of the Act, we shall order that the Respondent cease and desistfromsuch activities and, further, that it withdraw and withhold recog-nition from Local 886 unless and until that Union shall have been certi-fied by the Board as the exclusive representative of the employees.Weshall,of course,also order the Respondent to cease maintaining andenforcing its unlawful agreement with Local 886.4ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner,asmodifiedherein, and orders that Respondent,Carlson Furniture Industries, Inc.,Huntington Park, California, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order, as so modified.1.Add the following to paragraph 1 of the Recommended Order :"(c)Assisting and contributing support to Local 886 of the Inter-national Union, Confederated Industrial Workers of America, or toany other labor organization."(d) Recognizing Local 886 of the International Union, Confed-erated Industrial Workers of America, or any successor thereto, as therepresentative of its employees for the purpose of dealing with it con-cerning wages,rates of pay,hours of employment,or other conditionsof employment, unless and until such labor organization shall have beencertified by the Board as the exclusive representative of its employees."(e)Giving effect to the collective-bargaining agreement enteredinto on or about May 21, 1964, or to any extension, renewal, or modifi-cation thereof, unless and until Local 886 shall have been certified bythe Board as the exclusive bargaining representative of its employees;providing that nothing in this Decision and Order shall requireRespondent to vary or abandon any wage, hour,seniority, or othersubstantive feature of its relationship with its employees whichRespondent has established in the performance of such agreement, orto prejudice the assertion by its employees of any rights they may havethereunder.'As the record shows that the parties have not enforced the union-security and checkoffprovisions of the contract, we shall not order reimbuisement of dues 168DECISIONSOF NATIONALLABOR RELATIONS BOARD"(f)Encouragingmembership in Local 886 of the InternationalUnion, Confederated Industrial Workers of America, in violation ofSection 8 (a) (3) of the Act."2.Substitute the following for paragraph 2(d) :"(d)Withdraw and withhold recognition from Local 886 of theInternational Union, Confederated IndustrialWorkers of America,or any successor thereto, unless and until such labor organization shallhave been certified by the Board as the exclusive representative of theemployees."3.Renumber paragraph 2(d) of the Recommended Order as 2(e),and renumber paragraph 2 (e) as 2 (f) .4.Amend the Appendix by adding the following after the secondfull paragraph thereof :WE WILL NOT assist or contribute support to Local 886 of theInternational Union, Confederated Industrial Workers of Amer-ica, or to any other labor organization.WE WILL NOT give effect to the collective-bargaining agreemententered into on or about May 21, 1964, with Local 886 of the Inter-nationalUnion, Confederated Industrial Workers of America, orto any extension, renewal, or modification thereof, unless and untilLocal 886 shall have been certified by the Board as the exclusivebargaining representative of its employees.WE WILL NOT encourage membership in Local 886 of the Inter-national Union, Confederated Industrial Workers of America, inviolation of Section8(a) (3) ofthe Act.5.Amend the Appendix by adding the following after the third fullparagraph thereof :WE WILL withdraw and withhold recognition from Local 886of the International Union, Confederated Industrial Workers ofAmerica, or any successor thereto, unless and until such labororganization shall have been certified by the Board as the exclusiverepresentative of the employees.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding,withall parties represented, was heard before Trial ExaminerWilliam E.Spencer inLos Angeles,California, on November12, 13,16, and 17,1964, upon a complaintof theGeneral Counsel of the National Labor RelationsBoard, the latter herein calledthe Board, dated August 17, 1964, and the duly filedanswer of Carlson Furniture Industries,Inc., herein called theRespondent.Thecomplaint(based on a charge filed June10, 1964, byUnited FurnitureWorkers ofAmerica, AFL-CIO,hereincalled United)alleged,in substance,that theRespond-ent, in violation of Section 8(a)(2) of the NationalLabor Relations Act, asamended,herein calledthe Act,rendered unlawful assistance to Local 886 of theInternationalUnion, Confederated IndustrialWorkers of America, herein calledConfederated;in violation of Section 8(a)(3) of theAct, dischargedtwo named CARLSON FURNITURE INDUSTRIES, INC.169employees because of their union and concerted activities;and by theaforesaid andother specified conduct interfered with, restrained,and coerced its employees inviolation of Section 8(a)( I) of the Act.Upon the entire record in the case, after consideration of the briefs filed with meby General Counsel, Respondent, and Confederated, respectively, and upon myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a California corporation, prior to June 1, 1964, maintained its officeand principal place of business at Gardena,California,and since that date, atHuntington Park, California.At all times material herein it has been engaged inthe business of importing,assembling,and distributing of furniture which is receivedfrom Japan and other foreign countries.During the past calendar year, a repre-sentative year, it sold and shipped from its California operations finished productsvalued in excess of $50,000 to points outside the State.II.THE LABOR ORGANIZATIONS INVOLVEDConfederated and United are, each of them, labor organizations within the mean-ing of the Act.III.THE UNFAIR LABOR PRACTICESA. Alleged unlawfulassistanceTheodore McCurtis,the General Counsel's leading witness, employed by Respond-ent in various capacities since November 1963, and dischargedby theRespondenton June 9, 1964, testified in substance that on May 11, 1964, Respondent's super-visors, Edward Neuberg andBill Jeanes,approached him where he was at work andtold him that a representative of a labor organization would be at the plant thatday; that he was to inform the other employees not to be afraid to talk to the unionrepresentative;that it would be good for them to have a union;and that they wouldget a dime raise through union representation.Following instructions,McCurtistalked to the other employees along the lines suggestedby Neubergand Jeanes.Shortly before noon, Confederated's representative, Nick Nardi, appeared at theplant, had McCurtis pointed out to him by employee James Carter, asked McCurtisif he had talked to the employees about union representation, and said that he wouldmeet with the employees during the lunch hourNardi had previously, on thatday, called on Respondent president, Chupack, and obtained permission to interviewhis employees.At the meeting which followed just outside the plant, Nardi told the employeesof the benefits to be derived from affiliation with Confederated, and through McCurtisand Carter, passed out authorization cards, saying that these were needed in order toenable Confederated to negotiate with the Respondent on their behalf.All theemployees signed authorization cards.Following his initial meeting with the employees, Nardi called at the office ofCarl Chupack, Respondent's president, told him that a majority of Respondent'semployees had signed authorization cards, and handed him a letter signed by Doriademanding recognition of Confederated.'A cross-check of authorization cardsagainst Respondent's payroll was agreed upon by Chupack and Nardi, and on May 12the cross-check was made by a certified public accountantOn May 13 there wasa preliminary meeting between Respondent's Rose and a representative of Confed-erated, and on the morning of May 14 a second meeting occurred attended by Rose,Chupack, and Doria.At this meeting a contract was agreed upon. Pursuant to thisagreement,a 10-cent wage increase was made effective as of May 18.On May 15Chupack left this country for a business trip to Japan.He returned about June 1.The imminence of his departure for Japan was a reason advanced by Respondentand Confederated for the hasty action on a contract.On May 15, right after quitting time, Nardi and Anthony Doria, Confederated'spresident,met with the employees just outside the plant.Doria discussed the exist-ing wage and job classifications,said that each employee would get an immediatedime increase,and sketched the wage increases which would be obtained under a3-year contract which Doria was proposing.According to McCurtis,Doria said'Anthony Doria was Confederated's president. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDthat there would be a 30-day trial period at the end of which the employees coulddecide whether or not they wanted to retain Confederatedas their unionrepresenta-tive,or wanted to adopt the Union's proposed contract.Further, according toMcCurtis,Doria saidthat the job steward would haveto signany contract nego-tiated on their behalf by Confederated.Admittedly, the employees were advised toelect ajob steward and McCurtiswas chosen.Dona denied that any reference was made to a 30-day trial period, and testifiedthat he reviewed the terms of the proposed contract with the employees and sub-mitted it to them for their approval and, after discussion and comments fromMcCurtis favoring its ratification, they unanimously approved it.He denied stat-ing that the contract would require the signature of the job steward to make iteffective, and testified that when the question was raised by McCurtis he stated thatonce the contract had been approved by the membership, Confederated's officerswere authorized to execute it and that the presence of the job steward was notrequired but that McCurtis could affix his signature to the copy to be posted in theplant if he desired to do so.On May 21 the contract was executed by Rose onbehalf of Respondent, and Doria on behalf of Confederated.About June 1 Respondent transferred its operations from its Gardena plant to itsHuntington Park plant.Adjacent or close to its Huntington Park operation, employ-ees of another employer were represented by UnitedIn discussions betweenRespondent's employees and these other employees, Respondent's employees learnedof the kind of representation United was rendering the former, and apparently thisled to discontent among some of them with the kind of representation they were get-ting, thought they were getting, or expected to get from Confederated.McCurtismade contact with a representative of United, and on the evening of June 5 most ofRespondent's employees met at McCurtis' home where they were addressed byUnited's agentThe employees attending this meeting signed United authorizationcards.On June 8, about lunchtime, the employees met with Confederated's Nardi,and McCurtis informed the latter that the employees did not want Confederated torepresent them.EmployeeJamesTurner testified that after Nardi left the meeting, SupervisorJeanes asked him what the employees were talking about, and he, Turner, repliedthat the employees did not want Confederated, that they figured they could get abetter union.Later, on that same day, according to McCurtis, he received a tele-phone call from Doria asking about the employeesnot wantingConfederated torepresent them.According to McCurtis, Doria said that without Confederated rep-resentingthem, the Company could discharge anybody it wanted to and would takeback the wageincreasealready given.He asked McCurtis to talk to the employees.On the same day, in answer to interrogation by Manager Rose, who was accompa-nied by Neuberg, McCurtis advised them that the employees did not want Confed-erated,whereupon Rose said that without Confederated Respondent would takeback the dime wage increase, and Neuberg said, "That is good that you don't wantthe Union, see, because there is about ten guys back in the back I want to get rid ofanyway. In fact, I might just fire the whole plant, and you too, baby."After being informed by Nardi that Respondent's employees had advised him thatthey no longer wanted Confederated to represent them, Doria first informed Respond-ent, ineffect, that Confederated was withdrawing its representational claims, butlater,on learningthat a rival union had entered the picture, an action which Doriaconstrued as a "raid," revoked the earlier communication and continued thereafterto assert its representationalstatus.By letter dated June 9, United advised Respondent that it represented Respond-ent's employees and requested bargaining on a contract.This letter was received byRespondent on June 10.A good deal of evidence was offered by General Counsel's witnesses on Respond-ent's reaction on June 9, and later when informed that its employees had repudi-ated Confederated as their bargaining representative.McCurtis testified that whenhe advised Rose that the employees were firm in repudiating Confederated, the lat-ter repeated his statement of the day earlier about rescinding the 10-cent waeeincrease incorporated in Confederated's contract, and reminded McCurtis of whatNeuberg had said would happen to McCurtis if the employees did not keen Con-federated as their representative.Employees McCurtis and Carter were dischargedabout noon on that day, June 9. Employee Ed Hernandez testified that in theearly afternoon Neuberg showed him a telegram from Doria stating that Confeder-ated no longer represented the employees and told him to find out if the employeesagreed with itHernandez reported back that the majority no longer wanted Con-federated.Later that day, according to Hernandez, Neuberg asked him if he would CARLSON FURNITURE INDUSTRIES, INC.171sign Confederated's contract and he refused, saying that he had not been designateda steward.Employee James Turner testified that on June 10, when he asked Neu-berg why everybody was "snapping at one another," Neuberg replied that it wasMcCurtis' fault in trying to bring in another union, that he, Neuberg, was tired ofitbecause production was falling back and he wanted the employees to get together.Further, according to Hernandez and Turner, on that same day Neuberg told themthat employees who did not want Confederated could punch their cards and leavebut the others could stay.On being so informed, the employees, except a few,started toward the timeclock, and were met by Neuberg, who reiterated that employ-ees who did not want Confederated were to punch their timecards and leave; saidthat it was going to be either this union or no union; that production was poorbecause the employees were not getting out the work; that those who wanted towork were to remain and those who did not were to punch out. Employee AlbertWeeks testified that at that point he told the employees not to check out if it wasa matter of working or not working, whereupon the employees returned to workTurner further testified that Neuberg told him and Hernandez that he did not wantanother union in the plant and would fight it if it tried to get in.Respondent did, in fact, withdraw the 10-cent wage increase which had becomeeffectiveMay 18. This was done at Chupack's direction.Chupack, on beingadvised by Rose of dissention in the plant over Confederated, said, "Well, if wedon't have a union, then we will revert to our prior wage scale."When remindedby Rose of the bargaining agreement, he said, "Well, if the people don't want it[thewage increase], to hell with it.We will take it back."On learning of thisaction,Confederated, by letter dated June 9, demanded that any increase grantedunder the bargaining agreement withheld, should be reinstated and applied retro-actively to the amounts withheld.This demand was complied with and Confed-erated's letter posted in the plant.Respondent's witnesses Rose and Neuberg denied threats directed at those employ-ees who repudiated Confederated, such as were attributed to them as set forth above.Neuberg admitted that he discussed the bargaining agreement with McCurtis, andstated that there were several employees who would not be working there exceptfor the union; that if there were no union, they would not be working.He alsotestified that he met with the employees on June 10 with respect to a dropoff ofsome 60 percent of former production, stated to them that he would "fight to keepthe union out of my production," but otherwise made no reference to unions orunion activities.He specifically denied that he told Hernandez that if the employeesdid not want Confederated, they were to punch out and go home, or that he at anytime showed Hernandez Doria's telegram, or asked him to sign the bargainingagreement.I found Hernandez' explanation of how he came into possession ofDoria's telegram unconvincing, and do not believe that Neuberg asked him to signthe bargaining agreement.There would have been no occasion for this since theagreement had already been executed by the proper and necessary parties.Her-nandez' smart young lawyer's agility in parrying questions on cross-examination didnot enhance his credibility as a witness. I also found it a little confusing that Neu-berg, according to Weeks and others, in addressing the employees on June 9, wouldtell them first to clock out unless they supported Confederated, and then, in thecourse of the same remarks, to clock out unless they wanted to work.However,the combined testimony of the General Counsel's witnesses on this point was con-vincing and I credit them.Finally, there was the testimony of Turner that in August, Respondent's BillJeanes threatened him with discharge if he did not sign a dues deduction authoriza-tion under the checkoff provision of the bargaining agreement. Jeanes' version ofthe incident, which I credit, is that Victor Sambona, then union steward, asked himto pass out checkoff authorizations, which he refused to do, and said that Con-federated would request that employees refusing to sign be dismissed. Jeanes laterobserved an unsigned checkoff authorization on the desk where Turner worked,asked him to sign it, and when he refused, said, "Sign it or the union is going toask whoever doesn't sign to be dismissed."Admittedly, Confederated agreed, pos-sibly at a later date, not to seek enforcement of the union-shop and checkoff provi-sions of its contract, and Respondent has discharged no one for failure to observethem.I have no doubt, and accordingly find, that from the time it first learned that therewas dissension among its employees concerning representation by Confederated,Respondent questioned various employees about this dissension and what it meant,but considering that it had a contract with Confederated as their bargaining repre- 172DECISIONSOF NATIONALLABOR RELATIONS BOARDsentative,I do not find such interrogations unreasonable or unlawful.There is naevidence that Respondent knew of its employees'interest in or affiliation withanother union at the time it engaged in such interrogations.B. Concluding findings on alleged assistance and supportIfMcCurtis' testimony is credited intoto,Respondent, in effect, made him itsagent in soliciting its employees to designate Confederated as their bargaining rep-resentative, and in promising wage and other benefits if they acted in accordancewith Respondent's wishes in the matter.There are, however, substantial portionsof McCurtis' testimony, as well as that of supporting witnesses, that I am unable tocredit.I do not believe that the Respondent promised a 10-cent wage increase orany increase whatever if the employees chose Confederated, or instructed McCurtisso to inform its employees.McCurtis did not mention the 10-cent increase in histestimony until he had been given a gentle prod by his interrogator, and a support-ing witness, Carter, who testified that he overheard Neuberg talking to McCurtis,testified only that Neuberg said the employees would get more benefits and moremoney by designating the union, making no mention of a definite figure.Carter,who signed up about eight employees, in testifying on what he said to theseemployees in soliciting them to sign cards, made no mention of a wage increase orother benefits, and employees Turner and Hernandez, who were solicited to signcards by McCurtis, testified that McCurtis said no more than that the cards werefor getting a union into the plant. It is unlikely that had Neuberg actually prom-ised a 10-cent increase, or any increase whatever, as an inducement to get theemployees to sign authorization cards, McCurtis and Carter would have withheldthis information from the employees that they solicited to sign union cards.McCurtis' testimony, on cross-examination which follows, reinforces my doubts inthe matter:Q.Mr. McCurtis, when was the first time anyone from the company everapproached you with respect to any type of union discussion?A. May 11.Q.Who was it that approached you?A. Mr. Neuberg.*******Q.What did you take as an order from him on that particular occasion?A. "You go around and talk to the other employees about the union."Q.What did he tell you to tell them?A. That he wanted-he said he wanted me to talk to the men that a manwould be out from the union and not to be afraid to talk with the man.Q. You have testified to the fact that these are the things he said to you; num-ber one, he wanted you to talk to the men; number two, no one was going to befired.A. Yes.*******Q.Was there anything else9A. Explain the benefits they would gain by having the union.Q.What benefits did he specifically point out would be available?A. Raise in pay.Q. How much of a raise in pay? Did he state that specifically9A. I couldn't state specifically, but I keep thinking of a nickel or a dime.Q. You don't recall?A. Yes, nickel or dime raise.Q. Did he say it would be a nickel or dime raise9A. One out of the two, yes.Q. One out of the two. You don't remember which?A. Not exactly.Carter's testimony, on cross-examination, in the matter also did little to resolvemy doubts in the matter.After testifying that he overhead Neuberg tell McCurtisthat a union would mean more money for the men, he admitted that he did nothear Neuberg specify any amount of money. In his prehearing affidavit, Carterstated: "Neuberg told McCurtis to advise the employees to join the union.Neubergdid not mention the name of the union or the name of the union man. This is all Irecall of the conversation.Neuberg was alone when he spoke to McCurtis." There CARLSON FURNITURE INDUSTRIES, INC.173are other portions of McCurtis' testimony, as well as that of Carter and other wit-nesses for the General Counsel, that I am unable to credit, such as their insistencethatDoria never reviewed the proposed bargaining agreement with them, andinformed them that they had a 30-day trial period in which to decide whether theywanted Confederated to represent them.Even Hernandez, hotly partisan forUnited and against Confederated, admitted that he heard no mention of a 30-daytrial period, and Turner retracted his prior testimony that Doria did not review theproposed contract with them when shown his pretrial affidavit which read in part,"Doria went over the terms of the contract.Dona asked for a show of hands asto whether we approved the contract.All the employees raised their hands." Inshort, Turner gave perjured testimony in the matter and only when confronted witha prehearing affidavit corrected it.What of the credibility of the other witnessesfor the General Counsel who denied that Doria submitted the proposed contractfor their endorsement?Also, I think it is obvious that whatever mention there wasby Doria of a 30-day trial period, it had reference to the union-shop clause of theagreement.A review of the entire testimony of these witnesses for the GeneralCounsel convinces me that substantial portions of it are untruthful, distorted, ormistaken, and it is hardly rendered acceptable by the fact that I am convinced thatneither were Respondent's witnesses Rose and Neuberg, particularly the latter, com-pletely candid in their testifying.I find that after Nardi visited the Gardena plant on May 11, Neuberg singled outMcCurtis and directed him to inform the employees that a union agent would visitthe plant later that day, that they were free to talk to him and need have no fear ofbeing discriminated against.2 It is possible that Neuberg may have left the impres-sion with McCurtis that Respondent welcomed union representation of its employeesand thought they would benefit from it, but I find that he gave no assurances ofwage increases or other specific benefits.Chupack, Rose, and Neuberg all testifiedthat they had never heard of Confederated before Nardi called on them on themorning of May 11, that there had been no prior contact between them and Nardior any other agent of Confederated, and I credit them.This does not rule out thepossibility that after Nardi's call, Respondent informed itself of this union, its repu-tation, etc., but there is no evidence of this.The fact that all the empioyees solicitedpromptly signed authorization cards for Confederated might signify companyapproval, but I think it takes a little more than mere company approval to consti-tute unlawful assistance and support within the meaning of the decisions.The quickaction in entering into a contract might also be regarded with suspicion, for it iscertainly unusual for a labor organization, newly organizing a plant, to get a satis-factory contract after no more than two bargaining sessions, all within a week'stime, and that Respondent's owner, Chupack, was going to be out of the country forno more than a week or two, hardly accounts for such hasteBut does this con-stitute proof of unlawful assistance9At most, I think it could reasonbly be con-sidered as only one element among several of equal or stronger substance to justifya conclusion of unlawful assistance.The employees did gain various benefits underthe contract, perhaps not as much and as many as they shortly came to believe theyshould have, but enough that there is nothing in the contract on its face to spell outcollusion.Furthermore, as previously indicated, it is established to my satisfactionthat before the bargaining agreement was executed, Doria met with the employeesfor the purpose of reviewing its terms, submitted it to them for their vote, and by aunanimous show of hands they approved it. Turner's preheating affidavit, which heaffirmed on the witness stand, fully corroborates Doria in the matter. I am furtherconvinced that neither Doria nor Nardi told the employees that the bargainingagreement would become effective only if signed by their job steward.McCurtiswas elected job steward at the same meeting in which the employees approved thecontract, and was informed by Doria that he could, if he chose to do so, affix hissignature to the copy of the bargaining agreement which would be posted in theplant, from which he may have inferred that his signature was required, though Iconsider this unlikely.Confederated's constitution and bylaws contain no suchrequirement.Furthermore, it was only after the bargaining agreement had beenratified by the employees and executed, that McCurtis established his first contactwith United and it was only then, apparently, that he became dissatisfied with what2 Respondent explained convincingly that McCurtis was singled out because of his workarea where he normally would be the first of the employees to see the approach of theunion agent. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDConfederated was offering in its collective agreement.There was no reason for hiswithholding his signature from the agreement at the time of its ratification if, infact, he thought it was required to make the agreement binding.3Respondent's reaction to its employees' attempted repudiation of Confederated onJune 8 and thereafter, some weeks after the execution of a bargaining agreement,was unequivocal. It revoked the 10-cent wage increase given under the agreementand reinstated it only on Confederated's demand.Neuberg admitted that he toldMcCurtis that there were several employees who would not be working there exceptfor the union, and this obviously was said in order to counteract the employees'attempted repudiation of Confederated. I think he went further than that. I thinkhe made an outright threat to McCurtis and others that discharges would follow ifthe employees repudiated Confederated.Of course he may have had reference tothe union-shop clause of Confederated's contract, but if this was what he had inmind he should have said so, and he did not. It should be noted, however, that itis entirely consistent with a bona fide relationship between Respondent and Confed-erated, that an attempt by the employees to break away from Confederated afterits representational status had been confirmed by a bargaining agreement, should beresisted by one or both and affords little in the way of evidence establishing unlawfulassistance.There is no reason to question the testimony of Respondent's witnessesthat its production was adversely affected by dissention among its employees overunion representation, an issue which it might reasonably have considered sealed bythe execution of a bargaining agreement. In short, while I believe and find thatRespondent's threat to withdraw the 10-cent wage increase and act of withdrawing it,and threats of discharge if its employees persisted in repudiating representation byConfederated, constituted interference, restraint, and coercion within the meaningof Section 8(a)(1) of the Act, such violations do not, in my opinion, establishassistance and support within the meaning of Section 8(a)(2) of the Act.It appears to me, after sifting all the testimony in the matter, that what happenedwas that Confederated was the first labor organization to approach these employeeswhile they were still employed at the Gardena plant and encountering no oppositionfrom management, but, on the contrary, with the undoubted cooperation of man-agement,4 got them signed up and covered with a bargaining agreement before, ontheir transfer to a new location, they learned of what they came to consider thesuperior advantages of being represented by another union.Obviously, after thetransfer and after they were acquainted with the advantages offered by a rival union,these employees regretted their choice of Confederated and tried to bring about achange in their bargaining representation.This they could do under prevailing rulesonly by showing that they were unlawfully coerced in their initial choice of Con-federated.While one may be fully appreciative of their dilemma, their falsificationin their testimony on several crucial points is not to be condoned and may, in fact,have operated to make it impossible to guage correctly the full extent and nature ofRespondent's cooperation with Confederated in the latter's organizational coup.I shall recommend dismissal of the 8(a) (2) allegations.C. The dischargesIn the forenoon or early afternoon of June 8, Supervisor Jeanes instructed McCur-tis to assemble some 42 chairs, 32 of a Danish styling in walnut finish and 10 ItalianProvincial in a white finish. It was important to Respondent that the chairs becompletely assembled for shipment at 8 a.m. the following day, but Jeanes admittedthat he did not inform McCurtis of this deadline until near quitting time.Accordingto Jeanes, some 5 minutes was required for completing the assembly on one chair;according to McCurtis, about 10 to 15 minutes was required for the operation. Latein the afternoon, it having been observed that McCurtis had assembled only some25 chairs, Jeanes detailed several other employees to assist him, among them AlbertWeeks, who was more experienced than McCurtis in chair assembly.The job ofassembling the chairs included removing them from packing cases, fitting themtogether, and, as a final operation, applying screws to hold them in place.Workon the chairs in question was finished shortly before 6 p.m., well past the usual quit-ting time.3 As testified to credibly by General Counsel's witness, AlbertWeeks,the contract wasposted in the plant and bore thenames(not signatures)of Rose andMcCurtis,the latterin bold letters4I do not believe that an employer has to be hostile to organizational activities amonghis employees in order to escape the charge of unlawful assistance CARLSON FURNITURE INDUSTRIES, INC.175According to Respondent'switnesses,on attempting to load the chairs on a truckfor delivery the following morning, June 9, the Italian Provincial chairs fell apart.Thiswas due to the fact that these chairs had not been screwed into place. It wasnecessary to complete this operation on the loading dock and this delayed delivery ofthe shipment substantially beyond the time promised the purchaser.Jeanes testifiedthat he had certain knowledge that McCurtis had worked on these chairs,and thatMcCurtis did the work on these chairs is borne out by the testimony of Weeks, theGeneral Counsel's witness.Jeanes testified thatMcCurtis came by while the Provincial chairs were brokendown on the loading dock,and he called McCurtis'attention to them,saying, "Ted,I thought you told me these chairs were finished,"to which McCurtis replied,"I did.They are finished."Pointing to the chairs,Jeanes said,"How come they fell apart;if they are finished,"and McCurtis replied,"I don'tknow.I finished them lastnight."McCurtis denied that Jeanes spoke to him about the matter or that heobserved the chairs on the loading dock.I do not credit his denial.Jeanes testified concerning the actual discharge:So I went to Eddie Neuberg and I told him what had been going on, andabout some marbles that he[McCurtis]had broken.I told him there was a lotof guys around here that thought they could get away with almost anything.He said, "Like who?"I said, "Like Ted McCurtis,for one."He said, "Why?"I said,"Well, a case like this here."[Apparently referring to the chair assem-bly.]I said, "I can't put up with this any more."So he said, "Do what you have to do."I said, "I am going to let him go."He said, "Go ahead."McCurtis ascribed the delay in assembling the chairs to the fact that he wasassigned other duties by Neuberg and that the electric screwdriver was in use onanother and more important operation.Jeanes denied that he was assigned toduties which would conflict with his assignment on the chair assembly, and Weeks'testimony appears to indicate that while the electric screwdriver was required forthe final assembly on the Danish chairs,a hand screwdriver would do on the ItalianProvincial chairs.Jeanes admitted that the electric screwdriver was faster.McCur-tis testified that when he left the plant all the chairs had been assembled;apparentlynot all had had the screws tightened,however, for he further testified,"Al Weekswas tightening screws.He had about three more chairs to tighten the screws on."He denied that Jeanes asked him if the chairs were ready to be loaded and that hereplied in the affirmative.Weeks testified that when he was assigned to the jobnear his quitting time, there were about 20 chairs which had been assembled butwhich had not yet had the screws installed."I was the only one going through thewhole line there,"he testified on direct examination,"I checked them all, and I feltlike that was my responsibility, being I was doing the final assembly" on the job,"And as far as I could see they were all complete."On cross-examination, hetestified,"I believe most of the white ones[Italian Provincial]were done, I didcheck a few out.I didn'tcheck them all out.No, I checked about eight of them,I guess.I don'tknow.They seemed to be all complete."He was not questionedby Respondent following the collapse of the Italian Provincial chairs on the loadingdock,although he himself considered that the final phase of the assembly was hisresponsibility.Turner testified that on the day McCurtis and Carter were discharged,Neubergstopped where Turner was at work.Turner testified,"He stopped and he told methat he fired McCurtis and Carter,and he told me that he didn'twant to do it buthe had to.He said that McCurtis was-didn'tfinish the chairs he was supposed tohave finished,and he said that things were leaving through the back door, and himand Carter had something to do with it, and that is another reasonwhy hefired him.He said it had nothing to do with what McCurtis said to him.He said McCurtisgave some sly accusations to him,but he said that had nothing to do with it.HesaidMcCurtis was incompetent,and he fired Carter becauseCarterfollowed himaround all day."Further, according to Turner, the week prior to the hearing inthis proceeding,Neuberg told him he had no objection to a union."He said all hewanted was his production,and he said McCurtis was collaborating with anotherunion and this union at the same time, and they found out about it and fired him."McCurtis admitted that he had been reprimanded for his handling of the forkliftwhile he was still employed at Gardena,and that he was removed from this opera- 176DECISIONSOF NATIONALLABOR RELATIONS BOARDtion when he came to the Huntington Park plant. I assume that Respondent devel-oped this evidence to show that aside from the chair assembly incident, McCurtiswas an unsatisfactory employee. Smoking in restrictedareaswas another complaintagainstMcCurtis, testified to by Jeanes.Neither of these matters was mentioned toMcCurtis at the time of his discharge.With respect to Carter, Jeanes testified that on occasions at Gardena,as well asHuntington Park, he had reprimanded the former for "continuous wandering around"away from his jobstation, andthat Carter would respond to these reprimands "ina sarcasticway" and then walk off, shaking his head and mumbling, "Blue-eyeddevil."He testified that on the day of the discharge, after the decision on McCurtishad been made, he encountered Carter some 300 feet away from his work stationtalking to employee Turner.When Jeanes questioned him about being away fromhis work, Carter gave various excuses with respect to needed supplies, all of which,according to Jeanes,were already available to him at his work station.After leavingCarter, Jeanes saw Neuberg and told him, "I see no reason why we don't get rid ofCarter, too. I just caught him back there wandering aroundagain.He was talkingto the line this time, assembly line . . . I think I will let him go, too."Neubergagreed and the discharge followed.Carter testified that on his job it was necessary for him to go to different areasin the plant to get needed supplies, and that on the day of his discharge he wasinstructed by Neuberg to pack some marble. "Marble is in one place in the plant;cardboard boxes you put themin isin the back of the plant," Carter testified."We had justmoved in.I was working to assemble stuff. I packed about 50 piecesof marble that day before lunch.Lunch time, I went out to the catering truck togetmesome lunch, and Mr. Neuberg met me at the door with my check, and justgave it tome and he gaveMcCurtis his, too ... McCurtis asked him, `What are youfiring himfor?What are you firing me for?'He said, `Because you didn't finishsome chairs you were supposed to last night,' and, he said, `Him, he walks aroundallday.' "Carter denied that he had been reprimanded or warned about beingaway from his job during working hours.D. Conclusions on the dischargesOut of the welter of half-truths, whole-truths, and no-truths of the testimony inthis proceeding, a few facts emerge with clarity.McCurtis was, and to Respond-ent's knowledgewas, the outstandingemployee leaderin gettingthe employees tosign up with Confederated and, a few weekslater, in gettingthem to attempt torepudiate that unionas their bargainingrepresentative.Respondent was upset bythis attempted repudiation,opposed it vigorously, and tried to retaliate by with-drawing the 10-cent wage increasegranted underits agreementwith Confederated.Respondent held McCurtis primarily responsible for this volte-face by the employees.McCurtis'closest associatewas Carter; they lived together and were leaders in theunion movementboth for and against Confederated. I have no doubt Respondenthad knowledge of their closeassociation.McCurtis and Carter were discharged onthe same day and in the midst of the dissentionover Confederated.It is not estab-lished to my satisfaction that Respondent,at the time of the discharges, knew thatthey had led the employees intosigning upwith a rival union, and I accordinglydiscount this elementin the General Counsel's case.5Neuberg had made the threatthat withouta union contracta number of employees would be discharged. I donot credit McCurtis' testimony that he said, "I might just fire the whole plant, andyou too, baby," or otherwise named McCurtis specifically as one who faced dischargeif Confederated's contract was repudiated.The vernacular was McCurtis', not Neu-berg's, but thatis a matterof littlesignificanceaside from credibility. In makingthe threat to McCurtis, Neuberg would understand and intend that McCurtis wouldapply that threat to himself.About all the foregoing I have little doubt, and theGeneral Counsel, in his brief, appears to think that this is sufficient to support theallegationsof unlawful discharge. I think that no amount of threats or threateninggestureswould foreclose the Respondent from discharging its employees for cause,though theasserted causein such circumstances would necessarily have to undergoclose scrutiny.That the Italian Provincial chairs on which McCurtis was engaged on the dayprior to his discharge, collapsed on the loading dock because of not having beenscrewed togetherafter assembling,isestablished tomy satisfaction.McCurtis51 can place no reliance on Carter's testimony that he overheard one Maybelle Buggesay to Neuberg, "That was Ted [McCurtis] over there with them, meeting with thatunion," as establishing company knowledge of employee activity in United. CARLSON FURNITURE INDUSTRIES, INC.177assembled these chairs but did not complete the assembly, and I do not credit hisexcuse that this was attributable to his failure to obtain use of the electric screw-driver.He apparently thought that Weeks, who was much more experienced inthis job, would complete the operation, whereas Weeks apparently thought it wasalready completed when he made his so-called final inspection. I am convinced byWeeks' admissions on cross-examination that he never made a final check on all theProvincial chairs.In sum, causeexisted for McCurtis' discharge, but was it thewhole cause, part cause, or just pretext? I think and find that it was not the wholecause.Jeanes, as he testified, may have known that McCurtis worked on the Provincialchairs, but he also knew that other employees were assigned to the job, among themWeeks, an experienced assembler, and if he knew so much about McCurtis' part inthe operation he must have known that Weeks completed the final operation ofseeing that the screws were fastened down tight.But he did not question Weeks orany other employee that was engaged on the assembly job, except McCurtis, whomhe chose to hold wholly responsible.Surely if there had been no discriminatoryelement in his action, he would have made some inquiry of his most experiencedemployee on chair assembly before resorting to the drastic measure of discharge.His action in discharging Carter, McCurtis' closest associate, at the same time asMcCurtis, further deepens my conviction that the discharge action cannot reason-ably be completely dissociated from a discriminatory element.Assuming that Car-ter, contrary to his testimony, had been previously reprimanded by Jeanes for absent-ing himself from his job while wandering about the plant, it seems a little too patthat just at this juncture, with McCurtis' discharge decided upon, that Jeanes hadcome upon Carter once more absent from his duties in the plant, and then and theredecided to discharge him also. I was not impressed with Jeanes' testimony at thispoint.Carter's testimony on his job activities on the day of his discharge convincesme that he was not found by Jeanes to be wandering idly about the plant In short,inmy opinion, the timing of Carter's discharge is not accounted for by any derelic-tion in the performance of his duties on the day in question, but is reasonablyaccounted for by his close association with McCurtis and concerted activities withMcCurtis and others in seeking a repudiation of existing union representation.Ofcourse, I am aware that an accumulation of complaints against these two employeesmay have been brought to a head by incidents occurring on the day of their dis-charge, but I am also aware that by ridding itself of McCurtis and his close asso-ciate, Carter, Respondent might well hope to curb the dissention over Confederated'srepresentation of its employees and restore harmony and normal production to itsplant.And I am convinced, by what I consider to be a preponderance though nota great preponderance of the credible testimony, that this latter motivation tippedthe scales and accounted for the timing of the discharges.The activity of theemployees in attempting to unseat their existing bargaining representative, thoughitmay reasonably have caused the Respondent grave concern because of its effect,or what the Respondent not unreasonably believed to be its effect on productionand harmonious employee relationships, was, in my opinion, protected union andconcerted activity, and discharges resulting from such protected activity wouldinevitably tend to encourage continued fealty to Confederated and discourage anyattempts to shift allegiance to another labor organization.Accordingly, I find thattheRespondent's discharge of McCurtis and Carter violated Section 8(a)(1) and(3) of the Act.6IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent as described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.6In reaching this conclusion, I do not rely on Turner's testimony that, in the weekpreceding the hearing in this matter, Neuberg told him that it was because McCurtis was"collaborating with another union" that he fired McCurtisThis is entirely inconsistentwith Turner's testimony on what Neuberg said to him about the matter on the day ofMcCurtis' discharge, and I think it is highly improbable that at a much later date andimmediately preceding this hearing, Neuberg would make such a damaging admissionInthis,as in all the other numerous resolutions of credibility required of me herein, thedemeanor of the witnesses, while testifying, has been a dominant factor.7 9 G-0 2 7-G G-v o f 153-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYHaving found that Respondent unlawfully discharged Theodore McCurtis andJames Carter,I shall recommend that it offer them immediate and full reinstate-ment to their former or substantially equivalent positions without prejudice to theirseniority or other rights and privileges.It is further recommended that Respondent make said McCurtis and Carter wholefor any loss of pay suffered by reason of the discrimination against them by paymentto them of a sum of money equal to that amount of wages they would have earned,but for said discrimination from the date of discharge to the date they are offeredreinstatement,together with interest thereon.IsisPlumbing&Heating Co.,138NLRB 716. The loss of pay shall be computed in accordance with the formula andmethod prescribed by the Board in F.W. Woolworth Company,90 NLRB 289.The nature and scope of Respondent's violations of the Act are such as to requirea broad cease-and-desist order commensurate with the potential threat of furtherviolations.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is, and has been at all times material,an employer within themeaning of Section 2(2) of the Act, and is, and has been, engaged in commerceand a business affecting commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Confederated and United are, and at all times material have been,labor orga-nizations within the meaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure of employment and theterms and conditions of employment of Theodore McCurtis and James Carter,thereby encouraging membership in Confederated and discouraging membership inany other labor organization,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3) of the Act.4.By the aforesaid discrimination,by threatening its employees with dischargeand reduced benefits and protection because of their concerted and union actiivties,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.5.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is hereby ordered that Respondent, CarlsonFurniture Industries,Inc., its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Encouraging membership in and support of Confederated or any other labororganization,by discharging,or in any other manner discriminating against anyindividual in regard to his hire or tenure of employment or any other term or con-dition of employment,except as authorized in Section 8(a)(3) of the Act.(b)Threatening its employees with discharge and reduced benefits and protec-tion because of their concerted and union activities,and in any other manner inter-fering with,restraining,or coercing its employees in the exercise of rights underSection 7 of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer Theodore McCurtis and James Carter immediate and full reinstate-ment to their former or substantially equivalent positions without prejudice to theirseniority or other rights and privileges,and make them whole for any loss of paysuffered by them as described in the section of this Decision entitled"The Remedy."(b) Preserve and,upon request, make available to the Board or its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(c)Notify the above-named employees if presently serving in the Armed Forcesof the United States of their right to full reinstatement upon application in accord-ance with the Selective Service Act and the Universal Military Training and ServiceAct of 1948,as amended,after discharged from the Armed Forces. CARLSON FURNITURE INDUSTRIES, INC.179. (d) Post at its offices in Huntington Park,California,copies of the attached noticemarked"Appendix." 7Copies of this notice,to be furnished by the Regional Direc-tor for Region 21, shall, after being duly signed by a representative of Respondent,be posted by Respondent immediately upon receipt thereof, and be maintained byitfor 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that such notices are not altered,defaced,or covered byany other material.(e)Notify the aforesaid Regional Director,in writing,within 20 days from thedate of this Decision,what steps Respondent has taken to comply therewith.8UnlessRespondent so notifies the said Regional Director,it is recommended that the Boardissue an Order requiring Respondent to take the aforesaid action.7If this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words"the Recommended Order of a Trial Examiner" In thenotice.If the Board's Order Is enforced by a decree of a United States Court of Appeals,the notice shall be further amended by the substitution of the words"a Decree of theUnited States Court of Appeals,Enforcing an Order" for the words"a Decision and Order".8If this Recommended Order is adopted by the Board,this provision shall be modifiedto read : "Notify the Regional Director for Region 21, in writing,within 10 days from thedate of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT encourage membership in and support of Local 886 of theInternational Union,Confederated Industrial Workers of America,or any otherlabor organization of our employees, by discriminating in any manner in regardto hire,tenure,or any other term or condition of employment,except as author-ized by Section 8(a) (3) of the Act.WE WILL NOT threaten our employees with discharge or reduced benefits andprotection,or in any other manner interfere with,restrain,or coerce ouremployees in the exercise of the right to self-organization,to form labor organi-zations, to join or assist the above-named or any other labor organization,. tobargain collectively through representatives of their own choosing,and to engagein other concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from engaging in any or all such activi-ties, except to the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employment in con-formity with Section 8(a) (3) of the Act.WE WILL offer Theodore McCurtis and James Carter immediate and fullreinstatement to their former or substantially equivalent positions without prej-udice to any seniority or other rights and privileges,and make them whole forany loss of pay suffered as a result of the discrimination against them.All our employees are free to become or remain,or to refrain from becoming orremaining,members of any labor organization of their choice,except as such rightmay be affected by an agreement requiring membership in a labor organization as acondition of employment in conformity with Section 8(a) (3) of the Act.CARLSON FURNITURE INDUSTRIES, INC.,Employer.Dated-------------------By------------------------------------------_(Representative)(Title)NOTE.-We will notify the above-named employees,ifpresently serving in theArmed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948,as amended,after discharge from the ArmedForces.This notice must remain posted for 60 days from the date of posting, and mustnot be altered, defaced,or covered by any other material. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board'sRegional Office, 849 SouthBroadway,Los Angeles,California,Telephone No. 688-5204,if they have anyquestions concerning this notice or compliance with its provisions.Plastilite CorporationandMable Kuklinski,Nancy S. Manzer,Isola ,A.Morris,Dorothy R. Vosburg,Gerald W. Morris, ClaraSchlotfeld,Janet Manzer,Myrtle Marshall,Frances Richard-son, and Dorothy Smith,IndividualsPlastilite CorporationandSheet Metal Workers'Local UnionNo. 3, affiliated with Sheet Metal Workers'International Asso-ciation,AFL-CIO.CasesNos. 17-CA-2367 and 17-CA-2425.June 21, 1965DECISION AND ORDEROn September 25, 1964, Trial Examiner A. Norman Somers issuedhis Decision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Respondent filed exceptions to the Decision and abrief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection with thiscase to a three-member panel [Chairman McCulloch and MembersFanning andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the following amplification :Respondent's principal argument against the Trial Examiner's8 (a) (1) and (3) findings is that the complainants' strike of Decem-ber 12, 1963, was unprotected.However, the evidence shows that thestrike was due to the discharge of Max Lucore on the morning ofDecember 12, and that he was discharged because of a dispute regard-ing his hours of employment.Although Lucore was a minor super-visor, the discharge was not related to the manner in which he per-formed his supervisory functions."'The dispute which precipitated Lucore'sdischargearose because Lucore objected tobeing on 24-hour call in case the machinesfor which he wasresponsiblehad to be reset.153 NLRB No. 7.